Citation Nr: 0022221	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  98-04 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to May 1972.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, denied the veteran's claim seeking 
entitlement to service connection for PTSD.

The case was previously before the Board in August 1998 and, 
in pertinent part, was remanded to the RO for additional 
evidentiary development.  Following compliance with the 
Board's directives on Remand, the case is now returned to the 
Board.

In August 1998, the Board also remanded the issue of 
entitlement to service connection for left ankle injury 
residuals, to include arthritis.  However, service connection 
for that issue was subsequently granted by a January 2000 
rating decision.  As the benefit sought has been granted by 
the RO, that issue is no longer before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran did not engage in combat with the enemy 
during his active military service.

3.  The occurrence of the veteran's claimed in-service 
stressful experiences is not corroborated by credible 
evidence of record.

4.  Although there are medical diagnoses of PTSD of record, 
those diagnoses are based upon an unsubstantiated military 
history.  

5.  The veteran's reported in-service stressful experiences 
either are of questionable credibility, are inconsistent with 
the circumstances of his military service, or are the type of 
general experiences not subject to independent verification 
by VA.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Review of service medical records is entirely negative for 
any evidence of PTSD.  Service medical records do indicate 
that the veteran was examined at Westover Air Force Base in 
February 1971 and was determined to be fit for assignment to 
Japan.  There are several clinical records from 1971 and 
early 1972, which although not pertinent for evidence of 
PTSD, do reveal that the veteran was treated at the U.S. Air 
Force Hospital, Tachikawa Dispensary, in Kanto Mura, Japan, 
while serving with the 1956 Communications Group.  On 
separation examination, in April 1972, psychiatric findings 
were normal.  

The veteran's Air Force Form 7 (Airman Military Record) does 
not reflect any assignment to the 1956 Communications Group 
in Japan.  Instead, it reports only assignments with the 18th 
Communications Squadron at Westover Air Force Base and 4500 
Air Base Wing Group at Langley Air Force Base, following 
basic training.  No foreign service is reported.  It is 
indicated that the veteran's military occupational specialty 
throughout his service was as a Communications Center 
Specialist and he possessed a top secret security clearance, 
granted in December 1968.

Other service personnel records within the claims file 
include portions of the veteran's Uniform Military Personnel 
Record, which does confirm that the veteran was assigned to 
the 1956 Communications Group at Fuchu Air Station in Japan, 
beginning in March 1971.  Another record noted that the 
veteran was to depart for Japan in February 1971 with a DEROS 
(date of estimated return from overseas service) of September 
1972.  Also of record is a February 1972 order approving the 
veteran for early release from service to attend school.  The 
order specifies that the veteran should be returned to CONUS 
(Continental U.S.) from the 1956 Communications Group for 
separation.  (The Board notes that although exact dates of 
arrival and departure cannot be determined by these orders, 
it does appear that the veteran had duty in Japan for 
approximately a one year period.)

Also of record is an enlisted performance report, dated in 
July 1971, noting that the veteran was assigned to the 1956 
Communications Group at Fuchu Air Station, Japan, with duty 
as a Communications Center Specialist.  His duties were 
further described as receiving, transmitting, and processing 
all incoming and outgoing electrical messages, reporting 
violations of cryptographic security, maintaining 
communications records, operating on-line and off-line 
cryptographic devices, and performing other tasks as directed 
by flight supervisors.  The veteran's superiors evaluated his 
performance as outstanding in all regards.

The veteran's original claim seeking service connection for 
PTSD was received in June 1997.

Private medical records submitted from February 1996 to 
September 1997 noted that the veteran had been treated for 
anxiety and depression.

In a September 1997 statement regarding his claimed stressor 
the veteran reported that his duties involved handling all 
top secret encrypted traffic from the White House to Vietnam 
and he had been told by Military Police that he and others 
performing similar functions would be shot by the Military 
Police if base security was ever breached and they were in 
danger of capture.  In his job history, the veteran noted 
that he had been an employee of the VA Medical Center since 
1972.

VA outpatient treatment records indicated that the veteran 
began participation in the VA employees PTSD after-care group 
in July 1997.  An October 1997 record made an assessment of 
PTSD, based upon involvement with secret and top secret 
activities and an incident in which his life was threatened 
by U.S. personnel.

Received in November 1997 were statements from the veteran 
spouse and also a co-worker describing how they had witnessed 
the veteran have difficulty with control of his moods and 
emotions, and also how the veteran had discussed working with 
top secret communications and feeling isolated and threatened 
by military personnel.

A November 1997 private medical record from D. Bragg, M.D., 
noted a diagnosis of anxiety disorder with panic attacks.

VA outpatient treatment records dated from October 1997 
through April 1998 indicate a continued assessment of PTSD, 
based upon the veteran's work with top secret communications, 
working underground in the communications center, and feeling 
threatened by security personnel, particularly on one 
incident when base security was breached by protesters in 
Japan. 

In April 1998, the veteran, accompanied by his 
representative, appeared and presented testimony at a video 
conference hearing before the undersigned Acting Member of 
the Board.  The veteran testified that he worked at very high 
security areas in both Westover Air Force Base and in Japan.  
He indicated he was told by air police that in the event the 
area was invaded, the communications specialists would be 
shot by the security to prevent capture.  The veteran 
indicated that he was aware of the content of classified 
messages as part of his job and that was why these security 
measures were taken.  A complete transcript of the testimony 
is of record.

In August 1998, the veteran's claim was remanded by the Board 
to the RO.

Received in September 1998 were additional VA outpatient 
treatment records indicating that the veteran continued to 
participate in PTSD group therapy sessions throughout 1997 
and 1998 and the assessment of PTSD was continued.  Amongst 
these clinical records, it was also noted that the veteran 
was feeling stress related to his current job.  In April 
1998, the veteran reported feeling that his subordinates were 
intentionally trying to undercut his authority and provoke 
him.  He indicated that this reminded him of previous 
stressful experiences in the military.  The veteran also 
indicated considering bringing a gun to his job to start 
shooting people.  Subsequent records, dated in May 1998, 
indicate the veteran was involved in a confrontation with 
another employee and subsequently was restricted from the 
Medical Center pending an administrative decision based upon 
a complaint by some workers regarding a threat to kill them 
by the veteran.  The veteran denied that he had ever 
threatened any fellow employee and indicated he was retaining 
an attorney to protect his rights.

In November 1998, the veteran submitted a written statement 
accompanied by numerous attachments.  Among these attachments 
were several statements by the veteran describing his 
confrontation with another employee at his current place of 
work, and also indicating a different employee had reported 
that the veteran discussed bringing a gun to work, which the 
veteran denied.  There was also a copy of a union grievance 
in which three employees complained that the veteran had 
demonstrated violent behavior and made threats against them 
at work and as a result, the veteran's entry into the Medical 
Center was restricted.  In a July 1998 letter to the Medical 
Center director, the veteran described beginning to have 
problems with changes taking place at the Medical Center 
about three years earlier, in combination with flashbacks of 
military experiences.  The veteran indicated that he felt his 
authority had been intentionally undermined by the three 
complaining employees and that they had made false 
accusations against him.  Subsequent documents indicate that 
the veteran was placed on administrative leave, suspended for 
one day, and then transferred to another section of the 
Medical Center as a result of these complaints against him.

Of record is a post-remand VA examination, which is dated 
January 1998.  (The Board notes this date is obviously in 
error and should be read as January 1999 as the examination 
post-dates the August 1998 remand by the Board.)  The 
examination noted that the veteran had worked in underground 
encryption stations at both Westover Air Force Base and 
Japan.  The reported stressors involved being told on an 
almost daily basis by security police that the encryption 
specialists would be shot and killed by them if security was 
breached.  An incident was described in which protesters 
breached base security in Japan and the security police 
surrounded the communication workers, and locked and loaded 
weapons until being later ordered to stand at ease.  The 
veteran described a daily fear of being killed at work after 
that day.  The veteran also described having a top secret 
clearance, having to go through multiple locked doors to 
work, hearing classified communications with information 
about deaths of civilians and military personnel in Vietnam, 
as well as communications with pilots shot down during 
attacks.  The veteran also reported being aware of an 
aircraft which went down with an atomic weapon on board and 
which was never reported to the public.  The veteran reported 
flashbacks of encryption slips related to deaths of 
civilians, and of being in communication with pilots, and of 
seeing the switchboard he used for communications.  Conflicts 
at the veteran's current job were also reported and these 
reportedly reminded the veteran of his military stressors.  
There were also flashbacks of being shot at by the military 
police due to a breach of security.  The veteran was also 
concerned about a breach of the confidentiality of his 
records as he had previously expressed an ideation of 
bringing a gun to work and a month later charges of him 
threatening co-workers were brought against him within a 
union complaint.  This breach of his confidentiality combined 
with the subsequent complaints against him at work had 
reportedly significantly increased his stress level.  The 
examination made a diagnosis of PTSD.

An addendum to the PTSD examination, dated in March 1999, was 
prepared by a second psychiatrist in order to satisfy the 
Board's earlier remand.  The examiner described the veteran's 
inability to trust his fellow employees, related to his 
experiences in the military and also to his current working 
situation.  It was noted that the veteran had a great deal of 
fear, suspiciousness, and distrust of fellow employees, in 
addition to other PTSD symptoms.  It was also noted that 
although the veteran's specific stressor of a standard 
operating procedure of shooting the encryption specialists in 
the event of a breach of security could not be verified, 
there were antidotal descriptions of similar histories from 
several other veterans participating in treatment at the 
Veteran's Center.  A further addendum reported the Axis IV 
stressor was the veteran's reports that military police had 
locked and loaded weapons with orders to kill him if security 
was breached, and that this stressor was reinforced and 
repeated by constant verbal reminders of this potential.

The RO made several attempts to corroborate the veteran's 
claimed stressors by contacting the Air Force Historical 
Research Agency, and a December 1999 reply indicated that 
there were no standard operating procedures for the 1956 
Communications Group, classified or otherwise, available for 
review within the historical archives.

II.  Analysis

Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  A claim for PTSD requires 
essentially the same elements, except that the in-service 
injury or disease is satisfied by lay evidence of an in-
service stressor, presumed credible for purposes of the well-
grounded claim analysis.  See Patton v. West, 12 Vet. App. 
272, 276 (1999).

Applying these criteria to the current claim for service 
connection, the Board notes that the veteran has claimed 
multiple in-service stressful experiences, and that the 
record includes medical diagnoses of service-related PTSD.  
Accordingly, the Board finds that the veteran's claim is, at 
least, plausible.

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  In this regard, the Board notes that the record 
has been fully developed to the extent possible, and that the 
veteran has had the opportunity to present evidence and 
argument in support of his claim during a hearing before the 
undersigned.  Further, for the reasons explained below, no 
further development of the claim is warranted.  Thus, the 
Board finds that the duty to assist the veteran in developing 
the facts pertinent to his well-grounded claim, as mandated 
by 38 U.S.C.A. § 5107(a), has been met.

Now, the Board must review the claim on its merits and 
account for the evidence that it finds to be persuasive and 
unpersuasive and provide reasoned analysis for rejecting 
evidence submitted by or on behalf of the claimant.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518 (1996), citing Gilbert, 1 
Vet. App. at 54.

To establish service connection for a disability, there must 
be objective evidence that establishes that such disability 
either began in or was aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
Prior to the filing of the veteran's claim, that regulation 
was revised, effective March 7, 1997.  See Direct Service 
Connection (Post-Traumatic Stress Disorder), 64 Fed. Reg. 
32,807 (1999) (codified at 38 C.F.R. § 3.304(f) (1999)).  
However, the Board notes that both the former and revised 
criteria for establishing service connection for PTSD claims 
are substantially the same.  Both versions of the applicable 
regulation require medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).  The revisions to 
section 3.304(g) serve primarily to codify the Court's 
decision in Cohen, and bring that regulation in line with the 
governing statute, 38 U.S.C.A. § 1154(b), which relaxes 
certain evidentiary requirements for PTSD claimants who have 
combat-related stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence that corroborates the stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998); Cohen, 10 Vet. App. at 
138.

In the current case, the Board notes that the veteran has 
never alleged that he participated in combat.  Indeed, 
personnel records document that the veteran was never in 
Vietnam, but instead served primarily at Westover Air Force 
Base in Massachusetts and at Fuchu Air Station in Japan.  
Therefore, there is no question in this case that the veteran 
was not engaged in combat and the pertinent legal authority 
governing combat-related PTSD claims are not for application.

The Board next notes that where, as in this case, the VA 
determines that the appellant did not engage in combat, the 
appellant's lay testimony, by itself, will not suffice to 
establish the alleged stressor.  Instead, the record must 
contain service records or other independent credible 
evidence to corroborate the appellant's testimony as to the 
alleged stressor.  See 38 C.F.R. § 3.304(f); Cohen, 10 Vet. 
App. at 138; Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Those service records that are available must support and not 
contradict the appellant's lay testimony concerning the non-
combat stressors.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Thus, having determined that the veteran was not 
engaged in combat and that his reported stressors are not 
combat related, his lay testimony, by itself, will not be 
sufficient to establish the alleged stressors, and the Board 
must next determine whether service records or other 
independent credible evidence corroborates the alleged 
stressors.  See Dizolgio, 9 Vet. App. at 166.

In evaluating the credibility of the veteran's stressors, the 
Board notes that there is some evidence, both pro and con, 
regarding the veteran's contentions.  The Board will first 
address those matters which do tend to somewhat corroborate 
the veteran's contentions.

In particular, it is corroborated by the veteran's service 
personnel records that he did have a top secret security 
clearance throughout his military service, and that his 
military occupational specialty was as a Communications 
Center Specialist.  Furthermore, although the veteran's AF 
Form 7 does not indicate service in Japan, other service 
personnel records and service medical records clearly 
indicate that the veteran was assigned to the 1956 
Communications Group in Japan for approximately one year from 
February 1971 to at least February 1972.  This assignment 
followed his CONUS assignment at Westover Air Force Base.  It 
is also corroborated by the veteran's enlisted performance 
report of record, that his duties included receiving, 
transmitting, and processing various communications and 
working on various cryptographic devices.  Given the 
veteran's top secret security clearance and military 
occupational specialty, as well as his duty assignments, it 
is as likely as not that his duties involved processing top 
secret messages and communications.

However, although the veteran's general military duties are 
considered corroborated by the claims file, the specific 
stressor incidents which the veteran discussed (i.e.: being 
aware of secret communications involving civilian deaths in 
Vietnam, or communicating with pilots who had been shot down, 
or involving the unreported crash of a plane with an atomic 
bomb on board; or of being fearful of being shot by security 
personnel in the event of a breach of base security) have not 
been verified or corroborated by other evidence of record.  
None of these particular incidents have been corroborated by 
other evidence of record.

Furthermore, although the veteran has been diagnosed with 
PTSD on multiple occasions within the medical record, the 
single stressor which has been the expressed basis of this 
diagnosis has been the incident in which the veteran 
described base security having been breached by protesters in 
Japan causing security police to lock and load their weapons 
and threaten to shoot the veteran and other communications 
specialists as a result.  The veteran has reported this 
stressor, as well as threats of this occurring on almost a 
daily basis during his service, as being the main stressor 
responsible for his PTSD.  The veteran offered testimony to 
that effect before the undersigned.  However, there is no 
evidence to corroborate that base security was ever breached 
by protesters at the Fuchu Air Station in Japan during the 
veteran's service.  Furthermore, efforts to verify the 
standard operating procedure of the veteran's unit by 
contacting the Air Force Historical Research Agency were 
unsuccessful, as it was indicated that no such standard 
operating procedures were available for review.

The Board is highly suspect of the credibility of the 
existence of a standard operating procedure which would call 
for service members of the United States military to shoot 
fellow service members in the event of a breach of security.  
The Board notes that such an order or policy (if it existed) 
would almost certainly be construed as an illegal order if 
ever subject to judicial scrutiny, and would subject any 
military personnel who issued, gave, or followed such an 
order or policy to criminal prosecution for murder.  The 
Board acknowledges that the VA examiners referred to other 
veterans who had given hearsay information about such 
policies during their treatments at the Veteran's Center, but 
the Board does not find that such hearsay references 
adequately corroborate the existence of such a policy.  
Furthermore, even if it was established that such a policy 
actually did exist, that does not establish that there was 
actually an incident in Japan where the use of such a policy 
was a realistic possibility.  The Board notes that the 
veteran was stationed in Japan, not Vietnam, and that any 
threats to the security of his military base in Japan would 
have been the result of civilian protesters, not opposing 
armed military forces.  Under such circumstances, it is 
virtually inconceivable that a breach of base security by 
civilian protesters could have resulted in a top secret 
encryption center within the base, the existence and location 
of which would probably be unknown to any protesters, being 
overrun.  Under such circumstances, the Board does not find 
credible the veteran's history of having been surrounded by 
security personnel with locked and loaded weapons at the 
Fuchu Air Station in Japan, with threats being made to shoot 
service members due to a breach in base security.

The Board also notes that service personnel records and 
service medical records are entirely negative for any 
evidence of stressors being complained of in service.  The 
veteran underwent a psychiatric evaluation as part of his 
separation examination in April 1972, but findings were 
negative and that record does not report any complaints of 
stressors experienced.  The veteran's initial claim seeking 
service connection was not received until June 1997, and the 
veteran did not initially seek treatment at the PTSD clinic 
until July 1997, after his claim had been submitted.  The 
veteran's delay in submitting a claim and seeking treatment 
does call into question his self-interest and motivation for 
seeking compensation, particularly when combined with other 
evidence of record indicating that the veteran was 
experiencing a great deal of work-related stress due to 
difficult relations with his co-workers at the Medical 
Center, which eventually resulted in the veteran being placed 
on leave, suspended, and then transferred.

In conclusion, the Board finds that the occurrence of the 
veteran's claimed in-service stressful experiences is not 
corroborated by credible evidence of record.  Hence, an 
essential criterion of establishing service connection for 
PTSD, governed by the provisions of 38 C.F.R. § 3.304(f), is 
not met.  Furthermore, the veteran's varying accounts of such 
experiences either are of questionable credibility, are 
inconsistent with the circumstances of his military service, 
or are the type of general experiences not subject to 
independent verification by VA.  Hence, further development 
to establish the occurrence of the veteran's claimed in-
service stressful experiences is not warranted, 
notwithstanding the diagnoses of service-related PTSD of 
record. 

Turning to the medical evidence, the Board acknowledges that 
there are numerous medical records indicating a diagnosis of 
PTSD.  However, all of these records are based primarily on 
the alleged incident of the veteran's life having been 
threatened by security police during a breach of base 
security on Japan.  Such was clearly stated to be the Axis IV 
stressor during the veteran's VA examination in 1999.  In 
view of the discussion noted above, however, the Board finds 
that the diagnoses of PTSD of record are based upon an 
unsubstantiated military history.  As such, VA need not 
accept those diagnoses for purposes of establishing a basis 
for a grant of service connection for PTSD.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  In this respect, although an 
examiner can render a current diagnosis based on an 
examination of the veteran, the examiner's opinion regarding 
the etiology of the underlying condition can be no better 
than the facts alleged by the veteran.  See generally, 
Guimond v. Brown, 6 Vet. App. 69 (1993); Reonal v. Brown, 
5 Vet. App. 458 (1993); Swann v. Brown 5 Vet. App. 229 
(1993); Black v. Brown, 5 Vet. App. 177 (1993).  Furthermore, 
an examination that relies on a questionable history of 
events is inadequate, and any psychiatric evaluation that 
forms the basis for an adjudicative decision must be based on 
an accurate description of events during the veteran's 
service.  See West v. Brown, 7 Vet. App. 70 (1994).  The 
Board is not required to accept a physician's diagnosis just 
because the physician, or other health care professional, 
accepted the veteran's description of his wartime experiences 
as credible and diagnosed the veteran as having PTSD.  See 
West, 7 Vet. App. at 77 (quoting Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  Likewise, medical statements 
that accept a veteran's reports as credible and relate his 
PTSD to events experienced in service do not constitute the 
requisite credible evidence of the occurrence of a stressor.  
Moreau v. Brown, 9 Vet. App. 389 (1996).

As to the veteran's contentions that he has PTSD, the Board 
notes that he is not competent to render a diagnosis of PTSD, 
when there is no competent medical evidence to this effect.  
Dolan v. Brown, 9 Vet. App. 358 (1996).  Furthermore, in the 
absence of evidence of a verified (or verifiable) stressor to 
support a diagnosis of PTSD, further development to obtain a 
competent, credible diagnosis of PTSD also is not warranted.

Under these circumstances, the Board must conclude that the 
criteria for service connection for PTSD are not met, and 
that the claim must be denied.  In reaching this conclusion, 
the Board has considered the doctrine of giving the benefit 
of the doubt to the veteran under 38 U.S.C.A. § 5107 and 38 
C.F.R. §§ 3.102.  However, as the preponderance of the 
evidence is against the claim, the evidence is not of such 
approximate balance as to warrant its application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for PTSD is denied.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

 

